BOARD OF REGENTS — TRANSFER OF LAND The Board of Regents of the Oklahoma College of Liberal Arts may convey land held by the college to a private foundation where the Board determines such conveyance to be in the interest of the institution so long as the conveyance is not made in such manner as to constitute a gift within the meaning of Article X, Section 15, Oklahoma Constitution, by reason of a lack of adequate consideration for the transfer.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: "May the Board of Regents of Oklahoma College of Liberal Arts transfer ownership of a tract of land presently held by the college to a private foundation?" We understand from your letter that the purpose of the transfer is to assist in the establishment of an Oklahoma College of Liberal Arts Plains Indian Cultural Center on the transferred land.  Title 70 O.S. 3606 [70-3606](h) (1971) provides that the Board of Regents of the Oklahoma College of Liberal Arts has the power and duty to: "(h) Acquire and take title to real and personal property in its name, on behalf of the Oklahoma College of Liberal Arts, and convey, exchange or dispose of, or otherwise manage or control, such property in the interest of such institution . . ." The above statute grants broad discretion in the Board of Regents of O.C.L.A. with respect to the disposition of property of the college. Where the Board of Regents determines that property of the college should be disposed of in the interest of the institution, it thus has the express authority to do so. Moreover, there would seem to be no prohibition against a private foundation serving as grantee under such conveyance per se.  Under the Oklahoma Constitution, Article X, Section 15, however, such conveyance may not be made in such manner as to constitute a gift: " . . . nor shall the State . . . make donation by gift, subscription to stock, by tax, or otherwise, to any company, association, or corporation. " In a recent opinion of this office, Opinion No. 73-260, the above constitutional provision was discussed. The opinion cites the case of Hawks v. Bland, 156 Okl. 48, 9 P.2d 720 as defining a "gift" within Article X, Section 15 as follows: "A gift, within the meaning of this section is a gratuitous transfer of the property of the state voluntarily and without consideration. " Attorney General Opinion No. 73-260 further cites the case of Wilentz v. Hendrickson, 33 A.2d 366, as stating: " . . . That a conveyance of state-owned land for a grossly inadequate consideration would clearly be in contravention of the Constitution . . . prohibiting the donation to individuals or corporations of any of the lands belonging to the state. " It is, therefore, the opinion of the Attorney General that your question be answered as follows: The Board of Regents of the Oklahoma College of Liberal Arts may convey land held by the college to a private foundation when the Board determines such conveyance to be in the interest of the institution so long as the conveyance is not made in such manner as to constitute a gift within the meaning of Article X, Section 15, Oklahoma Constitution, by reason of a lack of adequate consideration for the transfer.  (Joe C. Lockhart)